Exhibit Table VI Description of Open Loans of Prior Limited Partnerships (unaudited) NOT COVERED BY REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Three Year Summary of Loans Originated by Prior Limited Partnerships. During the three-year period ending December 31, 2007, loans were made by prior programs with investment objectives similar to those of the partnership.The following table provides a summary of the loans originated for the three-year period as of December 31, 2007.The last column of the following chart reflects total outstanding loan balances on all loans for each prior program including those which originated prior to the three (3) year period ending December 31, Name of partnership Number of Loans Estimated Total Amount of Loans Made 01/01/05 to 12/31/07 Outstanding Loan Balances Originated 01/01/05 to 12/31/07 Total Outstanding Loans as of 12/31/07 CMI 6 $ 531,750 — — RMI 1 $ 75,000 — — RMI II 0 — — — RMI III 7 $ 776,750 — — RMI IV 26 $ 5,360,951 $ 2,709,669 $ 2,795,811 RMI V 15 $ 1,980,500 $ 1,045,997 $ 1,120,793 TOTAL 55 $ 8,724,951 $ 3,755,666 $ 3,916,604 Name of partnership Number of Loans Estimated Total Amount of Loans Made 01/01/05 to 12/31/07 Outstanding Loan Balances Originated 01/01/05 to 12/31/07 Total Outstanding Loans as of 12/31/07 RMI VI 39 $ 8,544,795 $ 4,694,898 $ 4,944,898 RMI VII 43 $ 11,423,911 $ 5,417,638 $ 6,202,522 RMI VIII 154 $ 469,995,953 $ 269,679,082 $ 305,567,954 TOTAL 236 $ 489,964,659 $ 279,791,618 $ 316,715,374 1 A further breakdown of these loans according to the type of deed of trust, the California County location of the property securing the loans, and the type of property securing the loan is provided below: For Prior Private Partnerships: Loans First Trust Deeds $ 5,715,651 Second Trust Deeds $ 2,953,300 Third Trust Deeds $ 56,000 Total $ 8,724,951 Location of Loans Santa Clara $ 1,275,000 Alameda $ 1,112,500 Solano $ 970,000 Contra Costa $ 932,800 San Mateo $ 770,000 Los Angeles $ 531,000 San Francisco $ 500,000 San Diego $ 439,500 San Joaquin $ 437,500 El Dorado $ 371,000 Mariposa $ 225,000 Monterey $ 203,500 Santa Cruz $ 185,000 Napa $ 175,000 Sacramento $ 147,000 Placer $ 142,500 Riverside $ 125,000 Stanislaus $ 110,651 Tuolumne $ 72,000 Total $ 8,724,951 Type of Property Single Family (1-4 units) $ 6,615,800 Commercial $ 1,998,500 Raw Land $ 110,651 Apartments — Total $ 8,724,951 2 A further breakdown of these loans according to the type of deed of trust, the location of the property securing the loans, and the type of property securing the loan is provided below: For
